Sognier, Judge.
The mother of J. D. O. appeals from a juvenile court order terminating her parental rights in the child.
The Supreme Court’s decision in In re L. L. B., 256 Ga. 768 (353 SE2d 507) (1987) requires that we vacate the judgment of the juvenile court and remand for further proceedings under OCGA § 15-11-80 et seq. We note that OCGA § 15-11-85 (a) requires the appointment of an attorney to represent the child as counsel in every termination proceeding.

Judgment vacated and case remanded with direction.


McMurray, P. J., and Beasley, J., concur.

Nathan B. Deaton, for appellant.
Michael J. Bowers, Attorney General, Carol A. Cosgrove, Senior Assistant Attorney General, Ken W. Smith, for appellee.